Case 1:21-mc-00014-JRH Document1 Filed 03/31/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT) 5 cr couRT
FOR THE SOUTHERN DISTRICT OF GEORGIA 4 Ue a STA DIV. |

2021 MAR 3] P 2:99
IN RE: Exclusion of Time Under )
Speedy Trial Act ) wLERK_ =

 

STANDING ORDER MC-
MCT2T -014

The Court enters this standing order to address continued court operations in light
of the COVID-19 (coronavirus) pandemic. The Court observes that the March 13,2020
declaration of National Emergency in response to the spread of the coronavirus remains
effective and the State of Georgia continues to operate under a public health state of
emergency. As of the date of this Order, the Center for Disease Control and Prevention
(CDC) and other public health authorities continue to advise the taking of precautions to
reduce the possibility of exposure to the coronavirus and slow the spread of the disease,
including social distancing for the foreseeable future. Further, the CDC has identified
populations who are particularly vulnerable to the coronavirus, including members of the
public who form our jury pools, members of our Bar, Court staff, and Judges. These facts
render the Court’s current ability to safely conduct jury trials difficult.

Upon considering the continuing risk of the pandemic and in order to protect
public health, including the health of court employees, parties, and court participants, the

Court finds that the ends of justice require the following action:
Case 1:21-mc-00014-JRH Document 1 Filed 03/31/21 Page 2 of 2

With regard to criminal cases now or hereafter pending in the United States
District Court for the Southern District of Georgia, the Court finds that the right of

defendants in criminal cases and the public to a speedier trial during the period of April

 

1, 2021 to May 31, 2021 is substantially outweighed by the public interest of protecting
the health and safety of the defendants, case participants, court employees, jurors, and
the public. Accordingly, the following time period, April 1, 2021 to May 31, 2021, shall
be excluded under the Speedy Trial Act, 18 U.S.C. §3161(h)(7)(A). Although this order
permits jury trials to be continued during this excluded period, any defendant in a
criminal case shall have the right to file a motion for a speedier trial, which shall be

considered and decided by the judge assigned to the defendant’s case.

ORDER ENTERED, this _<S/" day of March, 2021.

 
